Citation Nr: 1122208	
Decision Date: 06/08/11    Archive Date: 06/20/11	

DOCKET NO.  09-35 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right foot disorder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for chronic tinnitus.


REPRESENTATION

Appellant represented by:	J. S. Berry, Attorney


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran had reported, but unverified, active service from March 15 to September 3, 1982, from September 11, 1981 to July 6, 1989, and from September 1981 to September 29, 2003, with additional verified "annual training" from June 13 to June 28, 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

For reasons which will become apparent, this appeal is being REMANDED to the RO for additional development.  VA will notify you if further action is required on your part.


REMAND

A review of the record in this case raises some question as to the exact dates of the Veteran's military service, and, consequently, the nature and etiology of the disabilities at issue.

In that regard, the Veteran's claims folder does not at this time contain a copy of a DD Form 214.  However, in a Beneficiary Identification Records Locator Subsystem Report dated in March 2006, the Veteran's dates of service were reported as from March 15 to September 3, 1982.  Significantly, a Veterans Information Solution Report, likewise dated in March 2006, lists the Veteran's service with the United States Army National Guard as extending from September 11, 1981 to July 6, 1989.  However, at the time of the filing of a claim for nonservice-connected pension benefits in March 2008, the Veteran indicated that he had served from September 1981 to September 29, 2003, apparently, with the 149th Infantry.

The Board observes that, in a Statement of Medical Examination in Duty Status dated in August 1987, the Veteran was reported to have undergone "Annual Training" from June 13 to June 28, 1987.  Moreover, service treatment records currently on file cover a period extending from September 1981 to June 1987.  Significantly, at the time of the scheduling of VA examinations in conjunction with the Veteran's current claims, the various examiners were instructed that the Veteran had served on active duty from September 1981 to January 1987, apparently, with no further instruction that those dates might not, in fact, be accurate.

In a Deferred Rating Decision of May 2009, a VA rating specialist noted the aforementioned problems, specifically, that there were conflicting reports of the Veteran's correct dates of service, that there was no DD Form 214 in the Veteran's claims folder, and that the issues on appeal could not be properly adjudicated until there was "clarity regarding the Veteran's active service and/or active duty for training."

In an attempt to remedy the problem, a request was made of the National Personnel Records Center that they verify the Veteran's reported dates of service.  Regrettably, the response to that request was that the Veteran had performed no active duty "other than for training purposes," with no mention of any verified dates for the Veteran's active duty, or active (or inactive) duty for training.

Finally, the Board notes that, following a VA foot examination in March 2009, the examiner provided a diagnosis of "normal right foot exam."  However, elsewhere in the examination there were noted radiographic findings of a hammertoe deformity of the right second toe, in conjunction with evidence of "vascular calcification," with no explanation provided as to the apparent contradiction in findings.

Under the circumstances, the Board is of the opinion that further development of the evidence is necessary prior to a final adjudication of the Veteran's current claims for service connection.  Accordingly, the case is REMANDED to the RO for the following actions:

1.  The RO should attempt to verify the Veteran's exact dates of service by contacting the appropriate service department and/or record storage facility, to include the Adjutant General's Office of the State of Texas, and the Veteran's former United States Army National Guard Unit, the 142nd Infantry, with a request that they provide copies of any and all records in their possession which might in any way provide clarification as to the Veteran's exact dates of service, to include periods of active duty, active duty for training, and inactive duty for training.  In addition, the RO should attempt to obtain any additional available service treatment records.  All such information, once obtained, should be made a part of the Veteran's claims folder.  Should information and/or records verifying the Veteran's exact dates of service prove unavailable, the RO should specifically so state.

2.  The RO should then contact the Veteran, with a request that he provide copies of any and all records in his possession which might in any way clarify his dates of service, to include active duty, and both active and inactive duty for training.  Once again, such information, once obtained, should be made a part of the Veteran's claims folder.

3.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to March 2009, the date of the most recent VA examinations of record, should then be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.

4.  The Veteran should then be afforded additional VA audiometric and foot examinations in order to more accurately determine the exact nature and etiology of his currently claimed hearing loss and tinnitus, and right foot pathology.  The RO is advised that the Veteran must be given adequate notice of the date and place of any requested examination.  Moreover, the Veteran is to be advised that failure to report for a scheduled VA examination or examinations without good cause may have an adverse effect on his claims.

As regards the requested examinations, all symptomatology and findings should be reported in detail, and all appropriate studies should be performed.  

The examiner should be provided with all verified period of service of the Veteran.

Following completion of the audiometric examination, the examining audiologist should specifically comment as to whether the Veteran's current hearing loss and claimed tinnitus at least as likely as not had their origin during the Veteran's period or periods of active military service, to include both active and inactive duty for training.

Following completion of the foot examination, the examiner should specifically comment as to whether the Veteran currently suffers from chronic, clinically-identifiable pathology of his right foot, and, if so, whether that pathology at least as likely as not had its origin during the Veteran's period or periods of active military service, to include both active and inactive duty for training.

A complete rationale must be provided for all of the aforementioned opinions offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  The claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiners prior to completion of the examinations.  Moreover, a notation to the effect that this record review has taken place must be included in the examination reports.  

5.  The RO should then readjudicate the Veteran's claims for service connection for bilateral hearing loss and tinnitus, as well as his claim for service connection for a right foot disorder.  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claims for benefits since the issuance of a Statement of the Case (SOC) in August 2009.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  _________________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2005).



